Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 1 of 14 PageID #: 9956




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  MAURA PARRISH,
                                                      MEMORANDUM AND ORDER
                        Plaintiff,
                                                      Case No. 1:17-cv-04837-FB-AKT
         -against-

  AETNA LIFE INSURANCE
  COMPANY,

                         Defendants.
  ------------------------------------------------x
  Appearances:
  For the Plaintiff:                                  For the Defendant:
  JASON A. NEWFIELD                                   PATRICK W. BEGOS
  JUSTIN C. FRANKEL                                   GREGORY JAMES BENNICI
  Frankel & Newfield, P.C.                            SOO YEON KIM
  585 Stewart Avenue, Suite 312                       Robinson & Cole LLP
  Garden City, NY 11530                               1055 Washington Blvd.
                                                      Stamford, CT 06901


 BLOCK, Senior District Judge:

        Pursuant to the Employee Retirement Income Security Act of 1974

 (“ERISA”), Maura Parrish (“Parrish”) seeks judicial review of the denial of

 disability benefits under a policy administered by Aetna Life Insurance Company

 (“Aetna”).

        District Courts may treat motions for judgment on the administrative record

 as a bench trial “on the papers” governed by Rule 52(a), under which the Court

 must “make explicit findings of fact and conclusions of law explaining the reasons

                                                 1
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 2 of 14 PageID #: 9957




 for its decision.” Muller v. First Unum Life Ins. Co., 341 F.3d 119, 124 (2d Cir.

 2003); see also O’Hara v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 642 F.3d

 110, 116 (2d Cir. 2011) (it is permissible for “parties [to] consent to a bench trial

 on the parties’ submissions”).

       The Court has before it dueling motions for judgment on the administrative

 record. For the following reasons, Parrish’s motion for judgment on the

 administrative record is denied, and Aetna’s motion for judgment on the

 administrative record is granted.

                                  I. Findings of Fact

       Parrish suffers from carpal tunnel syndrome, headaches, and pain in her

 neck, back, arms, and hands. Prior to the onset of symptoms, she worked in various

 jobs including “selling classifieds for a local paper,” at a Madison Avenue

 advertising agency, at a magazine “produc[ing] small business expos,” and in the

 event show business as a conference organizer. ECF No. 38-1 at 23. Former

 colleagues testified to her professional dedication and described her as “sharp,

 focused and detail oriented” and someone who former colleagues “always looked

 forward to working with.” ECF No. 38-14 at 89. At the time she stopped working,

 Parrish was a forty-year-old “Sales Manager/National Sales Manager –

 Conferences” employed by Sourcemedia, Inc. See ECF No. 38-24 at 63. She

 stopped working in February 2013 and submitted a claim for disability benefits.


                                            2
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 3 of 14 PageID #: 9958




        In March 2014, Aetna provisionally approved Parrish’s claim, effective

 August 6, 2013, while it awaited receipt of additional information. Later, by letter

 to Parrish’s counsel dated April 27, 2015, Aetna terminated Parrish’s benefits

 effective April 28, 2015. Aetna’s letter summarized the medical evidence –

 described at length below – including the reports by Dr. Goldman and Dr. Gorski.

 Aetna concluded that although Parrish had certain health issues, they did not

 prevent her from carrying out her occupational responsibilities.

        Counsel for Parrish appealed the claim determination in a lengthy letter.

 After assessing the medical evidence and a transferable skills analysis and labor

 market survey, Aetna concluded that Parrish qualified for additional benefits to the

 end of the twenty-four-month “own occupation” period.1 By letter to Parrish’s

 counsel dated February 18, 2016, Aetna partly overturned its decision and

 approved benefits until August, 2015. However, Aetna concluded that benefits

 were not available after the own occupation period because Parrish had the ability

 to perform sedentary work.

        Counsel for Parrish filed an appeal on August 9, 2016 challenging Aetna’s

 determination that Parrish was not incapacitated from any reasonable occupation.

 After reviewing the medical and vocational evidence, Aetna issued a decision on


 1
  The plan sets for a test for disability during the first 24 months in which the claimant “cannot
 perform the material duties of [their] own occupation solely because of an illness, injury or
 disability pregnancy-related condition.” ECF No. 38 at 20
                                                  3
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 4 of 14 PageID #: 9959




 November 3, 2016 upholding its decision and finding that there were other

 occupations Parrish could perform.

       During this protracted dispute between Aetna and Parrish, Parrish was

 approved for social security disability benefits in October, 2015.

    A. The Medical Evidence

                                 Dr. Donald Goldman

       Dr. Donald Goldman, an orthopedic surgery and sports medicine physician,

 performed multiple examinations of Parrish. Parrish complained of “cervical spinal

 pain, lumbar spinal pain and paresthesias in her hands with radiation into her legs.”

 ECF No. 38-16 at 92. Dr. Goldman concluded Parrish has a “cervical herniated

 disc C5-6,” “cervical derangement and radiculopathy,” “lumbar neural foraminal

 stenosis with spondylolisthesis L5-S1” and “lumbar L4-5 radiculopathy.” ECF No.

 38-23 at 102. Dr. Goldman believed the combination of Parrish’s “cervical spine

 impairment, lumbar spine impairment, and right hand impairment prevented her

 from working in any type of employment which would require her to sit for more

 than three to four hours a day, walk for more than three hours, and her ability to

 push, pull, climb, carry, sit, or twist is extremely limited.” ECF No. 38-16 at 97.

                                  Dr. Martin Torrents

       Dr. Martin Torrents, Parrish’s family doctor, completed a worksheet

 describing his clinical findings. See ECF No. 38-23 at 231-33. It is very difficult to


                                           4
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 5 of 14 PageID #: 9960




 read Dr. Torrents’ handwritten notations, but it is clear Dr. Torrents concluded

 Parrish had “no ability to work” based on her health conditions. Id. at 232. Later,

 Dr. Torrents subsequently changed his opinion and opined that Parrish could

 perform “sedentary work [] on a full-time basis (8 hours per day, 5 days per

 week).” ECF No. 38-22 at 225. After consulting with Parrish’s lawyers, he

 retracted that conclusion, and opined that she was not capable of working at all. Id.

 at 26.

                                     Dr. Gina Marino

          Dr. Gina Marino is a chiropractor and one of Parrish’s treating physicians.

 She noted that Parrish’s “condition progressively worsened as a result of her

 workload.” ECF No. 38 at 184. Dr. Marino’s “assessment [] included limited

 cervical and lumbar range of motion, muscle spasms, soft tissue swelling and pain

 on palpitation and mobilization of her neck, wrists, hands, and lower back.” Id.

 This was the “result of [Parrish’s] cervical herniated disc, cervical radiculopathy,

 lumbar foraminal stenosis, lumbar spondylolisthesis, lumbar radiculopathy and

 carpal tunnel syndrome.” Id. Nevertheless, Dr. Marino concluded that Parrish was

 capable of performing “sedentary work” except that she could not use a computer

 for more than fifteen minutes at a time and could not lift, twist, bend, or carry more

 than 5 pounds for more than fifteen minutes. ECF No. 38-23 at 229.




                                             5
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 6 of 14 PageID #: 9961




                                   Dr. Jerrold Gorski

       In 2015, an independent medical examination was performed by Dr. Jerrold

 Gorski, who is board certified in orthopedic surgery. He performed a physical

 examination and conducted a review of medical records. Dr. Gorski reported that

 Parrish complains of “consistent and constant tingling and numbness in both of her

 hands,” “weakness of grip,” “cranial headaches” involving “pain that travels down

 the neck” and goes “into both shoulders and both arms,” and “constant, dull pain in

 the lower back, which travels down the left leg.” ECF No. 38-22 at 69. Dr. Gorski

 found Parrish’s subjective complaints credible. Id. at 73.

       Dr. Gorski concluded that Parrish has (1) “paresthesias perhaps Raynaud’s

 Syndrome that suggest[s] a diagnosis of unspecified autoimmune type disorder,”

 (2) “evidence of an atypical bilateral carpal tunnel syndrome,” (3) “evidence of

 mild to moderate degenerative changes in her cervical spine” and “underlying and

 congenital spondylolisthesis in the lumbar spine.” Id. at 72. Dr. Gorski concluded

 that Parrish “is capable of working 8 hours per day and 40 hours per week with

 restrictions,” and that she should avoid “repetitive use of her hands.” Id. at 72-72.

                                  Dr. Frank Polanco

       Dr. Frank Polanco is an occupational medicine physician who reviewed the

 medical evidence on Aetna’s behalf and provided an extensive summary. He noted

 that Parrish has “neck, shoulder, back, and bilateral hand and arm pain.” ECF No.


                                           6
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 7 of 14 PageID #: 9962




 38-22 at 241. In his view, the medical records “reflect that the claimant has

 functional range of motion, mobility, gait and strength. … [and] [h]er persistent

 carpal tunnel is noted with ongoing symptoms that reasonably limits the use of her

 left hand.” Id. at 244. Nevertheless, he concluded, “[t]here are no findings to

 support incapacitation or inability to perform full-time work within the restrictions

 noted.” Id.

                                Dr. Malcolm McPhee

       Dr. Malcolm McPhee, who is board certified in physical medicine and

 rehabilitation, reviewed the medical evidence on behalf of Aetna, spoke to Dr.

 Goldman, and provided an extensive summary of the medical record. After

 summarizing the medical evidence, Dr. McPhee concluded that Parrish’s health

 conditions “would not preclude sedentary work activity.” See ECF No. 38-17 at 84.

                                  Dr. Christina Cusic

       Dr. Christina Cusic is board certified in occupational medicine. Aetna

 obtained an independent peer review from her in September, 2016. Dr. Cusic

 agreed with the diagnoses of cervical and lumbar radiculopathy and carpal tunnel

 syndrome. She also “agree[d] that Ms. Parrish [was] physically functionally

 limited from 8/6/2015 through 9/12/2016, however not to the extent that she is

 completely unable to work in any capacity.” ECF No. 38-12 at 81.




                                           7
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 8 of 14 PageID #: 9963




                                             Generally

        The medical experts largely concluded that Parrish has cervical and lumbar

 conditions, carpal tunnel syndrome, and reported significant, chronic pain. The

 experts agreed that these health conditions would affect Parrish’s movement and

 that, in particular, she had restricted movement in her hands. The dispute centered

 on the severity and effects of Parrish’s health conditions. Drs. Goldman and

 Torrents concluded Parrish was unable to work in any occupation. In contrast, Drs.

 Marino, Gorski, Polanco, McPhee, and Cusic concluded she had the capability to

 perform sedentary work with restrictions.

                                    II. Conclusions of Law

     A. Standard of Review

        This Court shall not disturb the administrator’s conclusion unless it is

 arbitrary and capricious. 2 See Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d

 Cir. 2009). “Under the arbitrary and capricious standard of review, [a court] may

 overturn an administrator's decision to deny ERISA benefits only if it was without

 reason, unsupported by substantial evidence or erroneous as a matter of law.”

 Hobson, 574 F.3d at 83 (internal citations omitted).



 2
   Counsel for Parrish appears to have initially agreed that an arbitrary and capricious standard of
 review was appropriate. See ECF No. 37 at 14. Later, by letter, Parrish urged the Court to adopt
 a de novo standard of review. See ECF No. 43. Counsel’s untimely letter brief failed to establish
 that Aetna engaged in “conduct parallel to Schuman and supporting the application of [de novo
 review] pursuant to Halo [v. Yale Health Plans, 819 F.3d 24 (2d Cir. 2016)].” Id. at 1.
                                                  8
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 9 of 14 PageID #: 9964




       “[I]f a benefit plan gives discretion to an administrator or fiduciary who is

 operating under a conflict of interest, that conflict must be weighed as a factor in

 determining whether there is an abuse of discretion.” Firestone Tire & Rubber Co.

 v. Bruch, 489 U.S. 101, 115 (1989) (internal quotation marks, alteration and

 citation omitted). In Metropolitan Life Insurance Co. v. Glenn, the Supreme Court

 held that a conflict of interest exists when “a plan administrator both evaluates

 claims for benefits and pays benefits claims.” 554 U.S. 105, 112 (2008). The Court

 reaffirmed that such a conflict was a factor to be considered and explained its

 importance would vary from case to case. Id. The Second Circuit has added that

 “[n]o weight is given to a conflict in the absence of any evidence that the conflict

 actually affected the administrator's decision.” Durakovic v. Bldg. Serv. 32 BJ

 Pension Fund, 609 F.3d 133, 140 (2d Cir.2010).

    B. Aetna’s Coverage Plan

       Parrish challenges Aetna’s determination that she did not submit sufficient

 proof of an inability to work at any reasonable occupation due to her medical

 conditions. Aetna’s plan sets for the test for disability:

       From the date that you first become disabled and until monthly
       benefits are payable for 24 months you meet the test of disability on
       any day that:

              You cannot perform the material duties of your own
              occupation solely because of an illness, injury or disability
              pregnancy-related condition; and

                                             9
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 10 of 14 PageID #: 9965




                Your earnings are 80% or less of your adjusted predisability
                earnings.
         After the first 24 months of your disability that monthly benefits are
         payable, you meet the plan’s test of disability on any day that you are
         unable to work at any reasonable occupation solely because of an
         illness, injury or disabling pregnancy-related condition.

  ECF No. 38 at 20 (emphasis in original). Reasonable occupation is defined as “any

  gainful activity: [f]or which you are, or may reasonably become, fitted by

  education, training, or experience; and [w]hich results in, or can be expected to

  result in, an income of more than 80% of your adjusted predisability earnings.”

  Id. at 36 (emphasis in original).

         As discussed previously, Aetna paid benefits during the twenty-four-month

  period where the prevailing test of disability was based on Parrish’s “own

  occupation.” See ECF No. 36 at 5. To receive continued benefits, Parrish had to

  prove she was “unable to work at any reasonable occupation solely because of an

  illness [or] injury.” Id.

     C. The Merits of Parrish’s Claim

         Parrish contends that Aetna has failed the “higher-than-marketplace quality

  standard[]” outlined in Glenn, 554 U.S. at 115, which requires administrators to

  discharge their duties solely in the interests of the participants and beneficiaries” of

  the plan. See 29 USCA § 1104(a)(1). Parrish’s briefing also attacks Aetna’s review

  as being biased due to a conflict of interest, based in part on the opinions of


                                            10
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 11 of 14 PageID #: 9966




  medical experts that have been criticized by other courts, and based on

  inappropriate vocational review. See ECF No. 37 at 16-20.

        The Court is persuaded that Aetna’s determination, which is based on the

  conclusions of Drs. Gorski, Polanco, and McPhee was reasonable, within its

  discretion, and supported by substantial evidence. See, e.g., Demirovic v. Bldg.

  Serv. 32 B-J Pension Fund, 467 F.3d 208, 212 (2d Cir. 2006) (“It was within the

  Fund's discretion to credit the opinions of Drs. Toriello and Brown over those of

  Demirovic’s own physicians”). Many of Parrish’s symptoms were self-reported

  and unsupported by objectively verifiable evidence. See Testa v. Hartford Life Ins.

  Co., 483 F. App'x 595, 597 (2d Cir. 2012) (affirming insurance carrier’s decision

  to terminate disability benefits where “virtually all of [claimant’s] symptoms were

  self-reported and supported by little, if any, objectively verifiable evidence”); see

  also ECF No. 38-22 at 72 (finding Parrish “has subjective complaints” for which

  “it is quite difficult from an objective point of view to make a correlation or find

  positive findings”).

        Parrish’s claim is significantly undermined by the conclusions of experts she

  proffered who believe she can perform sedentary work. This was the opinion of Dr.

  Gina Marino, one of Parrish’s treating physicians. See ECF No. 38-23 at 229.

  Another of Parrish’s experts, Dr. Torrents, checked a box indicating that she was

  unable to work, later concluded she could perform sedentary work, then apparently


                                            11
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 12 of 14 PageID #: 9967




  changed his opinion back after communicating with plaintiff’s counsel. Compare

  ECF No. 38-22 at 225 with Id. at 26. This casts significant doubt on his

  conclusions. See In re Lyondell Chem. Co., 567 B.R. 55, 95 (Bankr. S.D.N.Y.

  2017), aff'd, 585 B.R. 41 (S.D.N.Y. 2018) (where experts “dramatically change

  their opinions for litigation purposes, it tests credibility to accept the litigation

  opinions”). Only Dr. Goldman consistently believed that Parrish could not perform

  sedentary work due to her medical conditions.

         Where an administrator’s denial of benefits was reasonable and based on

  substantial evidence, the administrator need not defer to a treating physician’s

  opinions. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003)

  (“courts have no warrant to require administrators automatically to accord special

  weight to the opinions of a claimant's physician”); see also Demirovic, 467 F.3d at

  212. This is especially true when the overwhelming consensus among the medical

  experts was that Parrish could engage in sedentary work.

         Parrish’s arguments do not compel a different outcome. Even though Parrish

  was granted benefits by the Social Security administration, that does not change

  the Court’s ultimate conclusion. Hobson, 574 F.3d at 92 (carrier’s failure to

  consider social security disability determination did not “render[] its denial of

  [claimant’s] LTD benefits claim arbitrary and capricious”). Parrish argues Aetna’s

  claims processing procedures have been criticized by courts, but this argument is


                                              12
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 13 of 14 PageID #: 9968




  unavailing where Aetna’s conclusion was supported by substantial evidence. Id. at

  83 (“Under the arbitrary and capricious standard of review, we may overturn an

  administrator's decision to deny ERISA benefits ‘only if it was without reason,

  unsupported by substantial evidence or erroneous as a matter of law. This scope of

  review is narrow’”) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d

  Cir. 1995)).

        The Court has carefully considered Parrish’s argument that Aetna’s inherent

  conflict of interest renders its ultimate decision defective. This argument also fails.

  Aetna’s notes its financial underwriters do not advise or influence the claims

  department or appeal unit without respect to claims like those of Parrish. See ECF

  No. 42 at 15-17 (explaining Aetna’s internal processes and discussing the

  company’s response to interrogatories). Moreover, if Aetna’s “dubious … history

  of biased claim administration” were one sided as counsel alleges, Aetna would not

  have reversed its prior decision and granted Parrish benefits during the twenty-

  four-month period where the test for disability was based on her “own occupation.”

  ECF No. 37 at 14. Where an insurer takes “active steps to reduce potential bias and

  to promote accuracy,” the conflict of interest is “less important (perhaps to the

  vanishing point).” Glenn, 554 U.S. at 117. Therefore, in the absence of “evidence

  that the conflict actually affected the administrator’s decision,” it is appropriate to




                                             13
Case 2:17-cv-04837-FB-AKT Document 48 Filed 04/21/21 Page 14 of 14 PageID #: 9969




  discount any conflict that may have existed. Topalian v. Hartford Life Ins. Co., 945

  F. Supp. 2d 294, 363 (E.D.N.Y. 2013) (quoting Durakovic, 609 F.3d at 140).

        The Court's job is to assure that Aetna’s “ultimate eligibility decision was

  not so lacking in ‘reason, unsupported by substantial evidence or erroneous as a

  matter of law’ as to have been made arbitrarily and capriciously.” Kruk v. Metro.

  Life Ins. Co., Inc., 567 Fed. Appx. 17, 19 (2d Cir. 2014) (summary order) (quoting

  Miles v. Principal Life Ins. Co., 720 F.3d 472, 485-86 (2d Cir. 2013)). Here,

  Aetna’s determination was not unreasonable, erroneous as a matter of law, or

  unsupported by substantial evidence.

                                    CONCLUSION

        For the foregoing reasons, the Court cannot conclude Aetna’s decision to

  deny plaintiff’s disability benefits was arbitrary and capricious. Aetna’s motion for

  judgment on the administrative record is GRANTED.

  SO ORDERED.

                                                _/S/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

     Brooklyn, New York
     April 21, 2021




                                           14
